DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to amendment/arguments
Claims 1-20 are pending. Claims 1, 2, 6-8, 14-17, 19 and 20 are currently amended. It appears that no new matter has been entered. The claims have been amended to overcome the drawing objections, 35 USC 112 first and second rejections, and accordingly the objections/rejections are withdrawn. 
The amendments to the claims have necessitated further search and/or consideration and adjustment of the below rejection to meet the limitations of the claims as amended. The remarks pertaining to the second seal are not found persuasive as the second metal to metal seal as cited below meets the limitation, and furthermore, in the alternative, a separate seal is provided via the teaching of the seal in Jens, for the reasons discussed below. Also, the remarks do not appear to be commensurate in scope with the claim language as amended. Accordingly the remarks cannot be found persuasive. 
Claims 8-16 are allowed for the reasons discussed below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1, 3-7 and 17-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Markel (US 2610820) and/or in the alternative; 
Claim(s) 1, 3-7 and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Markel and further in view of Jens (US 2011/0042604). 

Markel discloses in claim 1:  (see at least annotated figures 1 and 3 below)

    PNG
    media_image1.png
    910
    892
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    417
    474
    media_image2.png
    Greyscale

A valve assembly (figure 1 and as applied to figure 6), comprising: an actuator (at 34) adapted to drive movement of a valve member (18 via rotational and axially reciprocal movement of the stem 20) between an open position and a closed position; a bonnet (26) coupled to the actuator; a valve body (24) coupled to the bonnet, the bonnet arranged between at least a portion of the actuator and the valve body (the bonnet axially separates the two and holds them in fix-ably relative position to one another); a quick connector (at 2002) adapted to couple the bonnet to the valve body, the quick connector comprising: a plurality of bonnet lugs (50) separated by a plurality of spaces (52 figure 3 and see Col 3 ln 9-19), the plurality of bonnet lugs extending radially outward from an axis (central axis of the valve stem 20); and a plurality of valve body lugs (at 44) configured to interact with the plurality of bonnet lugs (i.e. to hold the bonnet lugs in axial position when conjoined), the plurality of bonnet lugs being arranged to axially align with the plurality of valve body lugs to block axial movement of the bonnet with respect to the valve if it could be persuasively argued at some future unforeseen date that Markel does not disclose: the second seal being separate from the valve body and bonnet and axially lower than the bonnet lugs, Jens teaches: a second seal (10 figure 2) being separate from the valve body and bonnet (6 figure 2) and axially lower than the bonnet lugs (6b), for the purpose of fluidly sealing the inner fluid cavity from leakage to outside the valve; 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a separate seal as taught in Jens for the valve of Markel, placed in the bonnet of Markel as taught in Jens but axially lower than the bonnet lugs as taught in Jens, for the purpose of fluidly sealing the inner fluid cavity from leakage to outside the valve. 

Markel discloses (or in the alternative as modified for the reasons discussed above) in claim 3:  The valve assembly of claim 1, further comprising: a plurality of valve body spaces (at 42 figure 2) arranged between the valve body lugs (44). 

Markel discloses (or in the alternative as modified for the reasons discussed above) in claim 4:  The valve assembly of claim 1, wherein a circumferential length of each valve body lug of the plurality of valve body lugs is less than a circumferential length of each space of the plurality of spaces (so as to provide for enough space to allow the bonnet lugs to be inserted into the body spaces.)  

Markel discloses (or in the alternative as modified for the reasons discussed above) in claim 5:  The valve assembly of claim 1, further comprising: a locking mechanism (100/106 figure 6) formed in at least one of the bonnet or the valve body, the locking mechanism moving (radially) between an engaged position that blocks rotational movement of the bonnet and a disengaged position that enables rotational movement of the bonnet (Col 5 ln 17-31.)  

Markel discloses (as modified for the reasons discussed above) in claim 6:  The valve assembly of claim 1, wherein the second seal is (either metal to metal seal at 42 or seal 16 axially spaced between the bonnet ad the valve body) arranged axially lower than the bonnet lugs(as modified by Jens for the reasons discussed above.) 

Markel discloses (or in the alternative as modified for the reasons discussed above) in claim 7:  The valve assembly of claim 1, wherein a groove (at 58/2004) receiving the first seal (at 

Markel discloses in claim 17: A valve assembly (figure 1 and as applied to figure 6), comprising: a bonnet (at 26) having a plurality of bonnet lugs (50) extending radially outward from a longitudinal axis (central axis of 20), the plurality of bonnet lugs each having a first circumferential length less than an outer circumference of the bonnet (see figure 3), wherein respective bonnet lugs of the plurality of bonnet lugs are separated from respective adjacent bonnet lugs by a bonnet space (52), the plurality of bonnet lugs forming at least a portion of a bonnet groove (at 2004/58 including the axial groove there between); a valve body (at 24) having a plurality of valve body lugs (44) extending radially inward toward the longitudinal axis, the plurality of valve body lugs each having a second circumferential length less than an outer circumference of valve body (see figure 2), wherein respective valve body lugs of the plurality of valve lugs are separated from respective adjacent valve body lugs by a valve body space (at 42 figure 2) a first seal (60/64 or 28) positioned (axially) between the bonnet and the actuator, the first seal positioned axially above at least one valve body lug (44) of the plurality of valve body lugs and at least one bonnet lug (50) of the plurality of bonnet lugs; and a second seal (either metal to metal seal at 42 or seal 16 axially spaced between the bonnet and the valve body) positioned between the bonnet and the valve body, the second seal arranged on a shoulder (of 42) formed along an opening (22) in the valve body, the shoulder having a shoulder outer diameter that is greater than an opening outer diameter  (at 2004) that receives the bonnet; wherein the if it could be persuasively argued at some future unforeseen date that Markel does not disclose: the second seal being separate from the valve body and bonnet and axially lower than the bonnet lugs, Jens teaches: a second seal (10 figure 2) being separate from the valve body and bonnet (6 figure 2) and axially lower than the bonnet lugs (6b), for the purpose of fluidly sealing the inner fluid cavity from leakage to outside the valve; 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a separate seal as taught in Jens for the valve of Markel, placed in the bonnet of Markel as taught in Jens but axially lower than the bonnet lugs as taught in Jens, for the purpose of fluidly sealing the inner fluid cavity from leakage to outside the valve.

Markel discloses (or in the alternative as modified for the reasons discussed above) in claim 18:  The valve assembly of claim 17, further comprising: a valve body groove (at 2010) formed, at least in part, by the plurality of valve body lugs and a valve body lower flange (defined by 22) arranged axially lower than the plurality of valve body lugs, the valve body groove receiving the plurality of bonnet lugs. 

Markel discloses (or in the alternative as modified for the reasons discussed above) in claim 19:  The valve assembly of claim 17, wherein a first seal diameter (the outer diameter of 64) is greater than a second seal diameter (the inner diameter of 42) . 

Markel discloses (or in the alternative as modified for the reasons discussed above) in claim 20:  The valve assembly of claim 17, wherein a first seal diameter is substantially equal to a plurality of bonnet lugs diameter (outer diameter of the bonnet lug is about the seal inner circumferential diameter is about the same, the seal has a body radial length that matches and extends past the lug radial length)

Allowable Subject Matter
	Claims 8-16 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in claim 8 the following: “a first seal positioned between the bonnet and the actuator, the first seal arranged axially lower than the plurality of first bonnet lugs; a second seal positioned between the bonnet and the valve body, the second seal arranged axially higher than the plurality of second bonnet lugs and axially lower than the first seal; and a third seal positioned between the bonnet and the valve body, the third seal arranged axially lower than the second seal, the third seal arranged along an opening formed in the valve body and positioned to at least partially overlap a lower portion of the bonnet, the third seal isolating the plurality of first bonnet lugs and the plurality of second bonnet lugs from working fluid within the valve body” in combination with the other limitations set forth in the independent claim; where it would not have been obvious to provide the above claimed arrangement without improper hindsight of the same; 
2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “a bonnet groove formed, at least in part, by a bonnet lug of the plurality of bonnet lugs and a lower flange, the lower flange arranged axially lower than the bonnet lug of the plurality of bonnet lugs, the bonnet groove receiving a valve body lug of the plurality of valve body lugs” in combination with the other limitations set forth as indicated above. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753